Citation Nr: 1828444	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  18-23 175	)	DATE
	)
	)



THE ISSUE

Whether a November 1975 Board of Veterans' Appeals (Board) decision determining that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for prostate cancer, to increased evaluations for a lumbosacral strain and bilateral hearing loss, to an earlier effective date for service connection for bilateral hearing loss, and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate decision.) 



REPRESENTATION

Moving party represented by:  The American Legion



APPEARANCE AT ORAL ARGUMENT

The moving party and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The moving party (the Veteran) served on active duty from September 1959 to September 1963.

This matter comes before the Board from a February 2018 motion for revision or reversal of a November 1975 Board decision on the basis of CUE that stems from the concurrent appeal for an earlier effective date for the grant of service connection for bilateral hearing loss as noted above.  See 38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-20.1411 (2017); see also February 2018 Bd. Hrg. Tr. at 5-10, 30.


FINDINGS OF FACT

1.  In a final November 1975 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.

2.  The November 1975 Board decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.





CONCLUSION OF LAW

The November 1975 Board decision does not contain CUE.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-20.1411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable to CUE motions.  Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c), (d) (2017).


Law and Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1400.

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The moving party has contended that there is CUE in a November 1975 Board decision determining that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss.  Specifically, his representative has asserted that the Board erred in not giving weight to a February 1968 written statement from Dr. M.M. (a private treatment provider) and because it relied on the whispered voice test results on the service separation examination.  In addition, the representative asserted that the Board should have obtained a VA opinion to address the etiology of the hearing loss prior to determining that the additional evidence was not persuasive to establish a basis to reopen the claim.  The representative essentially indicated that the Board committed outcome-determinative error, inasmuch as had it properly considered the facts, the moving party would have been assigned an earlier effective date for the grant of service connection for bilateral hearing loss.  See February 2018 Bd. Hrg. Tr. at Bd. Hrg. Tr. at 5-10, 30.

As a threshold matter, the Board finds that the arguments advanced by the moving party through his representative, in combination with the concurrent appeal for an earlier effective date for the grant of service connection for bilateral hearing loss,
allege CUE with the requisite specificity and meet the procedural requirements of 38 C.F.R. § 20.1404.  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000).  

Historically, the RO denied service connection for bilateral hearing loss in an unappealed June 1968 rating decision, finding that the moving party's hearing loss was too remote from service to establish a nexus.  The RO confirmed the denial of the claim in an unappealed July 1968 rating decision after consideration of additional evidence.  See 38 C.F.R. § 3.156 (1968).  The moving party does not dispute that he received notice of those decisions and did not appeal them or that those decisions became final.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153; see, e.g., July 2010 Decision Review Officer Hrg Tr. at 5.  In January 1975, the moving party filed a request to reopen the claim, along with additional evidence.  In a rating decision that same month, the RO determined that new and material evidence had not been received to reopen the previously denied claim.  The moving party perfected an appeal as to the January 1975 rating decision.  See also September 1975 rating decision (confirming January 1975 rating decision based on additional evidence received before certification of the appeal to the Board).

In the November 1975 decision, the Board also determined that new and material evidence had not been received to reopen the previously denied claim.  In so doing, the Board considered the evidence of record at the time of the June 1968 rating decision and the evidence received since that time.  The Board determined that the additionally submitted evidence failed to present a sufficient basis to show reasonable probability of service incurrence and did not show that a change in the prior rating action denying service connection for hearing loss was warranted.  The Board concluded that the additional evidence received after the final June 1968 rating decision was not persuasive to establish a new factual basis warranting service connection for hearing loss.

VA law applicable at the time of the November 1975 Board decision granted a period of one year from the date of notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination became final and was not subject to revision on the same factual basis.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, was considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Additional provisions were provided for receipt of additional service department records.  38 C.F.R. § 3.156(a), (b).  VA did not codify the definition of "new and material evidence" until 1990.  See 55 Fed. Reg. 52,274 (Dec. 21, 1990) (adding a subsection to clarify the meaning of the term).

Where an appeal was timely filed and perfected, the decision of the agency of original jurisdiction, if affirmed, did not become final until the date of the appellate decision.  38 C.F.R. § 19.154.

Service connection may have been established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 310, 331.  

For the showing of chronic disease in service, there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss, are considered to be chronic diseases for VA compensation purposes, if chronicity in service was not established, a showing of continuity of symptoms after discharge may have supported the claim.  38 C.F.R. §§ 3.303(b), 3.309.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, were presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 301, 312, 313, 337; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the moving party's argument that the Board erred in the November 1975 decision because it did not give weight to the February 1968 written statement from Dr. M.M. and because it relied on the whispered voice test results on the service separation examination.  However, the record shows that both the service treatment records and Dr. M.M.'s written statement were part of the record that was considered by the RO at the time of the June 1968 rating decision, rather than additional evidence received thereafter.  Even if that evidence had been initially submitted in connection with the January 1975 request to reopen, such an argument amounts to a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  38 C.F.R. § 20.1403(d).

Regarding the argument that the Board should have obtained a VA etiology opinion prior to determining that the additional evidence was not persuasive to reopen the claim, VA's failure to fulfill the duty to assist also does not constitute CUE.  38 C.F.R. § 20.1403(d).

In summary, the Board finds that the moving party has not alleged an error of fact or law in the November 1975 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The Board correctly applied the law in effect at that time to determine that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss because the evidence of record at that time did not establish a new factual basis warranting service connection for that disorder.  Based on the foregoing, the Board concludes that there was no CUE in the November 1975 Board decision.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a).




ORDER

The motion for revision or reversal of a November 1975 Board decision determining that new and material evidence had not been received to reopen the previously denied claim for service connection for bilateral hearing loss on the basis of CUE is denied.



                       ____________________________________________
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



